Exhibit 10.6

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

Subject to the terms and conditions of this Notice of Stock Option Award (this
“Notice”), the Stock Option Award Agreement attached hereto (the “Award
Agreement”), and the Warren Resources, Inc. 2016 Equity Incentive Plan (the
“Plan”), the below individual (the “Participant”) is hereby granted an option
(the “Option”) to purchase the below number of Shares of common stock in Warren
Resources, Inc., a Delaware corporation (the “Company”). Unless otherwise
specifically indicated, all terms used in this Notice shall have the meaning as
set forth in the Award Agreement or the Plan.

Identifying Information:

 

Participant Name:  

 

   Date of Grant:   

 

and Address:  

 

   Vesting Commencement Date:   

 

 

 

   Exercise Price per Share:   

 

Type of Option:  

  ☐ Nonstatutory Stock Option

  ☐ Incentive Stock Option

  

Total Number of Shares

(“Optioned Shares”):

  

 

Expiration Date:     [Insert 10 years from Date of Grant]        

 

     

Vesting Schedule:

Subject to the Participant’s continuous status as a Service Provider, the
Optioned Shares shall vest over a [___]-year period in accordance with the
following vesting schedule (the “Vesting Schedule”):

 

Vesting Date    Nonforfeitable Percentage 1st anniversary of the Vesting
Commencement Date    25% shall vest, combined total of 25% vested 2nd
anniversary of the Vesting Commencement Date    25% shall vest, combined total
of 50% vested 3rd anniversary of the Vesting Commencement Date    25% shall
vest, combined total of 75% vested 4th anniversary of the Vesting Commencement
Date    25% shall vest, combined total of 100% vested

Notwithstanding the foregoing, the Optioned Shares shall automatically become
fully vested upon the earlier of: (i) the Participant’s Disability, (ii) the
Participant’s death, (iii) the Participant terminating his or her Service
Provider status for Good Reason (as such term is defined in Participant’s
employment agreement), (iv) the Company terminating the Participant’s Service
Provider status without Cause, (v) the Participant’s Retirement, and
(vi) immediately prior to the closing of a Change in Control of the Company.

Maximum Exercise Period:

Pursuant to Section 4 of the Award Agreement and Section 7(d) of the Plan, the
post-termination exercise period shall be:

 

Event Triggering Termination of Option   

Max Time to Exercise

Following Triggering Event

Termination of Service Provider status (except as provided below)    30 days
Termination of Service Provider status due to Disability    12 months
Termination of Service Provider status due to death    12 months

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

By the Participant’s signature and the signature of the Company’s representative
below, the Participant and Company agree that the Option granted herein is
governed by the terms and conditions of this Notice, the Award Agreement and the
Plan.

 

WARREN RESOURCES, INC. By:  

 

Its:  

 

Dated:  

 

PARTICIPANT REPRESENTATION

The Participant has reviewed this Notice, the Award Agreement and the Plan in
their entirety, has had an opportunity to have such reviewed by his or her legal
and tax advisers, and hereby attests that he or she is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents or affiliates. The Participant represents to the Company that he or
she is familiar with the terms of this Notice, the Award Agreement and the Plan,
and hereby accepts the Option subject to all of its terms. The Participant
hereby agrees that all questions of interpretation and administration relating
to this Notice, the Award Agreement and the Plan shall be solely resolved by the
Committee.

This Notice may be executed by the Participant and the Company by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. The Participant agrees that clicking “I Accept” in connection
with or response to any electronic communication or other medium has the effect
of affixing the Participant’s electronic signature to this Notice.

 

PARTICIPANT:

 

Signature  

 

Print Name   Dated:                                   
                                        

 

-2-



--------------------------------------------------------------------------------

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Stock Option Award (the
“Notice”), this Stock Option Award Agreement (this “Award Agreement”) and the
2016 Equity Incentive Plan (the “Plan”), Warren Resources, Inc., a Delaware
corporation (the “Company”) hereby grants the individual set forth in the Notice
(the “Participant”) an option (the “Option”) to purchase shares of the Company’s
common stock. Unless otherwise specifically indicated, all terms used in this
Award Agreement shall have the meaning as set forth in the Notice or the Plan.

1. Grant of the Option. The principal features of the Option, including the
number of Optioned Shares subject to the Option, are set forth in the Notice.

2. Vesting Schedule. Subject to the Participant’s continuous service as a
Service Provider, the Optioned Shares shall vest in accordance with the Vesting
Schedule provided in the Notice.

3. Risk of Forfeiture. The Optioned Shares shall be subject to a risk of
forfeiture until such time the risk of forfeiture lapses in accordance with the
Vesting Schedule. All or any portion of the Optioned Shares subject to a risk of
forfeiture shall automatically be forfeited and immediately returned to the
Company if Participant’s continuous status as a Service Provider is interrupted
or terminated for any reason other than as permitted under the Plan. The Company
shall implement any forfeiture under this Section 3 in a unilateral manner,
without Participant’s consent, and with no payment to Participant, cash or
otherwise, for the forfeited Optioned Shares.

4. Exercise of Option.

(a) Right to Exercise. The Optioned Shares shall be exercisable during its term
cumulatively according to the Vesting Schedule set forth above and the
applicable provisions of the Plan; however, the Optioned Shares shall not be
exercised for a fraction of a Share. Additionally, and notwithstanding anything
in the Notice, this Award Agreement, the Plan or any other agreement to the
contrary, the Participant’s right to exercise vested Optioned Shares shall
automatically expire, and the vested Optioned Shares shall automatically
terminate, upon the end of the period (the “Maximum Exercise Period”) prescribed
in the Notice following the earliest of these events: (i) the termination of the
status of the Participant as a Service Provider (except as provided below);
(ii) the termination of the status of the Participant as a Service Provider due
to Disability; and (iii) the termination of the status of the Participant as a
Service Provider due to death. As provided under the Plan, and notwithstanding
anything to the contrary, all Optioned Shares shall automatically expire and
terminate upon the Expiration Date (as set forth in the Notice) to the extent
not then exercised. Thereafter, no vested Optioned Shares may be exercised.

(b) Method of Exercise. The Option shall be exercisable to the extent then
vested by delivery of a written exercise notice in a form acceptable to the
Committee

 

1



--------------------------------------------------------------------------------

(the “Exercise Notice”), which shall state the election to exercise the Option,
the number of Shares with respect to which the Option is being exercised, and
such other representations and agreements as may be required by the Company. The
Exercise Notice shall be signed by the Participant (or by the Participant’s
beneficiary or other person entitled to exercise the Option in the event of the
Participant’s death under the Plan) and shall be delivered in person or by
certified mail to the Secretary of the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. The Option shall be deemed to be exercised as of the date (the
“Exercise Date”): (i) the date the Company receives (as determined by the
Committee in its sole, but reasonable, discretion) the fully executed Exercise
Notice accompanied by payment of the aggregate Exercise Price, and (ii) all
other applicable terms and conditions of the Award Agreement are satisfied in
the sole discretion of the Committee.

(c) Approval by Stockholders and Compliance Restrictions on
Exercise. Notwithstanding any other provision of this Award Agreement to the
contrary, no portion of the Option shall be exercisable at any time prior to the
approval of the Plan by the stockholders of the Company. No Shares shall be
issued pursuant to the exercise of an Option unless the issuance and exercise,
including the form of consideration used to pay the Exercise Price, comply with
Applicable Laws.

(d) Issuance of Shares. After receiving the Exercise Notice, the Company shall
cause to be issued a certificate or certificates (or electronic equivalent) for
the Shares as to which the Option has been exercised, registered in the name of
the person exercising this Option (or in the names of such person and his or her
spouse as community property or as joint tenants with right of survivorship),
provided that the Participant has executed a joinder to the Stockholders
Agreement (if not already a party to the Stockholders Agreement) to become
effective upon the delivery of Shares. The Company shall cause the certificate
or certificates to be deposited in escrow or delivered to or upon the order of
the person exercising the Option.

5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following forms of consideration, or a combination thereof, at the election
of the Participant:

(a) cash or check;

(b) if approved by the Committee (in its sole discretion), consideration
received by the Company under a formal cashless exercise program adopted by the
Company in connection with the Plan or a net exercise feature; or

(c) if approved by the Committee (in its sole discretion), surrender of other
Shares which, if accepted by the Company, would not subject the Company to
adverse accounting as determined by the Committee.

6. Non-Transferability of Option. The Option and the rights and privileges
conferred hereby shall not be sold, transferred by gift, pledged, hypothecated,
or otherwise transferred or disposed of (whether by operation of law or
otherwise) in any manner otherwise than by will or by the laws of descent or
distribution, shall not be subject to sale under execution, attachment, levy or
similar process and may be exercised during the lifetime of the Participant only
by the Participant. The terms of the Notice, this Award Agreement and the Plan
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant.

 

-2-



--------------------------------------------------------------------------------

7. Term of Option. The Option shall in any event expire on the Expiration Date
set forth in the Notice, and may be exercised prior to the Expiration Date only
in accordance with the Plan and the terms of this Award Agreement.

8. Tax. The Participant hereby acknowledges and understands that he or she may
suffer adverse tax consequences as a result of the Participant’s exercise of the
Option or disposition of the Optioned Shares.

(a) Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the Optioned Shares
granted hereunder, including any U.S. federal, state and local tax laws, and any
other applicable taxing jurisdiction. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the
Optioned Shares granted hereunder.

(b) Payment of Withholding Taxes. The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to the Option exercise. The Committee shall have the sole authority to determine
whether a “net withholding” may be permitted or is required for purposes of the
Participant satisfying his or her obligations under this Section 8(b); provided
that no Shares shall be withheld with a value exceeding the maximum individual
statutory tax rate for each applicable tax jurisdiction. The Participant hereby
acknowledges his or her understanding that the Company’s obligations under this
Award Agreement are fully contingent on the Participant first satisfying this
Section 8(b). Therefore, a failure of the Participant to reasonably satisfy this
Section 8 in accordance with the Committee’s sole and absolute discretion shall
result in the automatic termination and expiration of this Award Agreement and
the Company’s obligations hereunder. The Participant hereby agrees that a breach
of this Section 8 shall be deemed to be a material breach of this Award
Agreement.

(c) Notice of Disqualifying Disposition of Shares. If the Option granted to the
Participant herein is designated as an Incentive Stock Option, and if the
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to the Incentive Stock Option on or before the later of: (i) the date two years
after the Date of Grant and (ii) the date one year after the date of exercise,
the Participant shall immediately notify the Company in writing of such
disposition. The Participant hereby acknowledges and agrees that the Participant
may be subject to income tax withholding by the Company on the compensation
income recognized by the Participant in connection with the exercise of the
Option.

9. Adjustment of Shares. In the event of any transaction described in Section
15(a) of the Plan, the terms of the Option (including, without limitation, the
number and kind of the Optioned Shares and the Exercise Price) may be adjusted
as set forth therein. This Award Agreement shall in no way affect the right of
the Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer any part of its business or assets.

 

-3-



--------------------------------------------------------------------------------

10. Legality of Initial Issuance. No Shares shall be issued upon the exercise of
the Option unless and until the Committee has determined that: (i) the Company
and the Participant have taken all actions required to register the Shares under
the Securities Act or to perfect an exemption from the registration requirements
thereof, if applicable; (ii) all applicable listing requirements of any stock
exchange or other securities market on which the Shares are listed has been
satisfied; and (iii) any other applicable provision of state or U.S. federal law
or other Applicable Laws has been satisfied.

11. No Registration Rights. The Company may, but shall not be obligated to,
register or qualify the sale of Shares under the Securities Act or any other
Applicable Laws. The Company shall not be obligated to take any affirmative
action in order to cause the sale of Shares under this Award Agreement to comply
with any law.

12. Restrictions. Regardless of whether the offering and sale of Shares under
the Plan have been registered under the Securities Act or have been registered
or qualified under the securities laws of any state, the Company at its
discretion may impose restrictions upon the sale, pledge or other transfer of
the Shares (including the placement of appropriate legends on share certificates
or the imposition of stop-transfer instructions) if, in the judgment of the
Company, such restrictions are necessary or desirable in order to achieve
compliance with Applicable Laws.

13. Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

14. Successors and Assigns. Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.

15. No Assignment. Except as otherwise provided in this Award Agreement, the
Participant shall not assign any of his or her rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of its obligations hereunder.

16. Construction; Severability. The captions used in this Award Agreement are
inserted for convenience and shall not be deemed to be a part of the Option for
construction or interpretation. Except where otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise. The validity, legality or enforceability of
the remainder of this Award Agreement shall not be affected even if one or more
of the provisions of this Award Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

 

-4-



--------------------------------------------------------------------------------

17. Administration and Interpretation. Any determination by the Committee in
connection with any question or issue arising under the Notice, the Plan or this
Award Agreement shall be final, conclusive, and binding on the Participant, the
Company, and all other persons.

18. Spousal Consent. To the extent Participant is married, Participant agrees to
(i) provide Participant’s spouse with a copy of this Award Agreement prior to
its execution by Participant and (ii) obtain such spouse’s consent to this Award
Agreement as evidenced by such spouse’s execution of the Spousal Consent
attached hereto as Exhibit A (Spousal Consent).

19. Venue. The Company, the Participant and the Participant’s assignees agree
that any suit, action or proceeding arising out of or related to the Notice,
this Award Agreement or the Plan shall be brought in the United States District
Court for the Southern District of Texas (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a state court in Harris County) and
that all parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 19 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

20. Counterparts. This Award Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.

22. Entire Agreement; Governing Law; and Amendments. The provisions of the
Plan and the Notice are incorporated herein by reference. The Plan, the Notice
and this Award Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
the Participant. This Award Agreement is governed by the laws of the State of
Texas applicable to contracts executed in and to be performed in that State.

23. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed to be a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed to be a waiver or relinquishment of such right or power at
any other time or times.

24. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED,

 

-5-



--------------------------------------------------------------------------------

BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE OPTION GRANTED HEREUNDER,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE
COMPANY’S/AFFILIATE’S RIGHT TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

*     *     *     *     *

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

WARREN RESOURCES, INC.

2016 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

SPOUSAL CONSENT

I, the undersigned, hereby certify that:

1. I am the spouse of                                                          .

2. Each of the undersigned and the undersigned’s spouse is a resident of
                                        .

3. I have read the Warren Resources, Inc. 2016 Equity Incentive Plan and the
Stock Option Award Agreement (the “Award Agreement”), by and between Warren
Resources, Inc., a Delaware corporation (the “Company”), and my spouse. I have
had the opportunity to consult independent legal counsel regarding the contents
of the Plan and Agreement.

4. I understand the terms and conditions of the Award Agreement and the Plan.

5. I hereby consent to the terms of the Agreement and the Plan and to their
application to and binding effect upon any community property or other interest
I may have in the Option (it being understood that this Spousal Consent shall in
no way be construed to create any such interest). I agree that I will take no
action at any time to hinder the operation of the transactions contemplated in
and by the Agreement and the Plan.

IN WITNESS WHEREOF, this Spousal Consent has been executed as of
                        , 2016.

 

Name:

 

 

 

Signature

 

 

 

Print Name